Braley, J.
The defendant having been organized under the St. of 1899, c. 442, subsequently R. L. c. 119, as a fraternal *532. beneficiary association on the lodge system for the payment of a death benefit to its members, the provision of the St. of 1893, c. 434, § 1, now R. L. c. 118, § 73, requiring a copy of the application for a policy of life insurance to be annexed to the policy, as a prerequisite to its being considered a part of the contract or received in evidence is inapplicable, and the failure to annex a copy to the certificate did not prevent the admission of the application. Kidder v. United Order of the Golden Cross, 192 Mass. 326. The claimant’s rights as beneficiary to prove the amount of insurance which accrued upon the death of her husband depends upon the provisions of the certificate. A perusal of this instrument shows by the recitals in the first paragraph, that it is issued upon the statements made by the insured in his application for membership, and also those made by him to the medical examiner, both of which are filed in the secretary’s office, and made a part of the contract. By this reference, the application so far as material is incorporated as if it had been formally repeated, and with the certificate constituted the contract of insurance. Kidder v. United Order of the Golden Gross, ubi supra. Langdeau v. John Hancoch Ins. Co., ante, 56.
While conceding this construction it is the plaintiff’s contention that the reference covers only so much of the application as related to the bodily health and physical history of the applicant. But this clause cannot be thus narrowed without violating the sense in which the parties used the language. The condition upon which the certificate is issued rests upon two distinct considerations. They are, the general statements of the insured, and those given by him to the physician. The context that the statements are accepted as being full and true, without any suppression of material facts, while evidently referring to answers contained in the medical examination, do not limit his express offer found in the declaration or statement following the examination that “ I also consent and agree, that, if a certificate or policy is granted on this application, the same shall not cover . . . death by suicide, whether sane or insane.” Besides, under the by-laws of the defendant then in force it was provided that “ each certificate shall be expressed to be void in the event of suicide, whether the member be sane or insane,” and the last clause of the certificate stipulates that it “ shall be governed by, *533subject to and construed only according to the constitution, by-laws and regulations of this association . . .” It is stated in the report that the insured committed suicide as the result of acute melancholia, and the violation of this subsequent condition worked a forfeiture of the certificate or policy. , Cooper v. Massachusetts Ins. Co. 102 Mass. 227. See also Daniels v. New York, New Haven, & Hartford Railroad, 183 Mass. 393, 397. The beneficiary being bound by the terms of the contract her claim, therefore, must be disallowed. Langdeau v. John Hancock Ins. Co., ubi supra.

So ordered.